--------------------------------------------------------------------------------

Exhibit 10.1
 
MERGER AGREEMENT
 
This Merger Agreement (“Agreement”) is entered into effective as of March 29,
2010, by and among CDSS Wind Down, Inc., a Delaware corporation (“CDSS”), CDSS
Merger Corporation, a Delaware corporation and a newly-created wholly-owned
subsidiary of CDSS (“Merger Sub”), and Green Energy Management Services, Inc., a
Delaware corporation (“Company”) (each a “Party” and collectively the
“Parties”).
 
RECITALS
 
A.           This Agreement contemplates a reverse triangular merger, of Merger
Sub with and into Company in a transaction intended to qualify as a tax free
reorganization under Sections 368(a)(1)(A) and 368(a)(2)(E) of the Code.
 
B.           At the Closing, all holders (“Company Holders”) of shares of common
stock, no par value per share (“Company Shares”), of the Company will receive
shares of common stock, par value $0.01 (“CDSS Shares”) of CDSS in exchange for
all of their Company Shares, and the Company will become a wholly-owned
Subsidiary of CDSS.
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants contained herein, the Parties agree as follows.
 
1.             Basic Transaction.
 
A.           Merger. On and subject to the terms and conditions of this
Agreement, Merger Sub will merge with and into Company (the “Merger”). Pursuant
to the Merger, the Company Shares will be converted into CDSS Shares at the rate
set forth herein. The Company will be the corporation surviving the Merger
(after the Closing, the “Surviving Corporation”), and the separate corporate
existence of Merger Sub will cease.
 
B.           Documents. As soon as practicable following the execution of this
Agreement, each Party will promptly prepare, execute and deliver to the others
the various certificates, instruments, and documents referred to herein.
 
C.           Closing. The closing of the Merger will take place as soon as
practicable on the business day following the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transaction,
other than conditions with respect to actions the respective Parties will take
at the Closing itself, or such other time as the Parties may mutually determine
(the “Closing”). The Closing is currently anticipated to occur on or before
April 30, 2010.
 
D.           Merger Certificate. At the Closing of the Merger, CDSS will file
with the Secretary of State of the State of Delaware a Certificate of Merger
between Company and Merger Sub (the “Merger Certificate”).
 
E.           Effect of Merger.
 
  (1)           General. The Merger will become effective upon filing of the
Merger Certificate with the Secretary of State of the State of Delaware (the
“Effective Time”). The Merger will have the effect set forth in the DGCL. The
Surviving Corporation may, at any time after the Closing, take any action,
including executing or delivering any document, in the name and on behalf of
either the Company or Merger Sub in order to carry out and effectuate the
transactions contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(2)           Certificate of Incorporation. The certificate of incorporation of
CDSS will be amended and restated at and as of the Effective Time, and the name
of CDSS will be changed to “Green Energy Management Systems Holdings, Inc.”
 
(3)           Bylaws. The bylaws of CDSS may be amended and restated at and as
of the Closing.
 
(4)           Directors and Officers. At the Closing, the officers and directors
of CDSS and Merger Sub immediately prior to the Effective Time shall resign, and
the officers and directors listed on Schedule 1(E)(4) (which will be attached
prior to Closing) will be appointed as officers and directors of CDSS and
Surviving Corporation, in each case until their respective successors are duly
elected or appointed and qualified.
 
(5)           Conversion of Company Shares and Reverse Split of CDSS Shares.
 
(a)           Conversion. At and as of the Effective Time:
 
 
(i)
each issued and outstanding Company Share (other than any Dissenting Shares)
will, by virtue of the Merger and without any further action on behalf of CDSS,
Merger Sub, the Company, or any Company Holder, automatically be converted into
and become 0.352 validly issued, fully paid and non-assessable CDSS Shares, such
that the Company Holders shall receive an aggregate of 351,691,756 CDSS Shares
(representing eighty  percent (80%) of the fully-diluted shares of common stock
of CDSS after the Closing after giving effect to the three for one reverse stock
split referred to in subsection (b) below));  ,

 
 
(ii) 
each Dissenting Share will be converted into the right to receive payment from
Surviving Corporation with respect thereto in accordance with the provisions of
the DGCL, and

 
 
(iii) 
all unissued and treasury Company Shares will be cancelled.

 
(b)           Reverse Split.  Prior to or as of the Effective Time, CDSS will
increase its authorized capital to 500,000,000 shares of common stock and effect
a reverse stock split pursuant to which each  three (3) issued and outstanding
CDSS Shares will automatically be converted into and become one validly issued,
fully paid and non-assessable CDSS Share, par value $0.0001, rounding up to the
nearest whole share, such that there remain a total of approximately 439,614,695
post-Merger CDSS Shares resulting from such split.
 
(c)           Share Certificates. Following the Closing, upon surrender of an
original certificate representing Company Shares or pre-Merger CDSS Shares, CDSS
will cause to be issued a stock certificate for CDSS Shares to which such Person
is entitled, bearing any necessary or appropriate restrictive legend. CDSS will
not pay any dividend or make any distribution on Company Shares or CDSS Shares
with a record date at or after the Closing until the record holder surrenders
for exchange his, her, or its certificates that represented Company Shares or
pre-Merger CDSS Shares.
 
(d)           Lost certificates.  If any certificate evidencing Shares shall has
been lost, stolen or destroyed, upon the making of an affidavit in form
acceptable to CDSS’ Transfer Agent of that fact by the Person claiming the
certificate to be lost, stolen or destroyed and an indemnity bond in such amount
as the Transfer Agent may direct, as collateral security against any claim that
may be made with respect to the certificate, CDSS will cause to be issued in
exchange for the lost, stolen or destroyed certificate the applicable number of
CDSS Shares.
 
 
2

--------------------------------------------------------------------------------

 


(e)           Cancellations; Transfers.  As of the Closing of the Merger, the
Company Shares and warrants and options to purchase same (collectively, “Company
Securities”) will be deemed canceled and will cease to exist, and each holder of
a Company Security will cease to have any rights with respect thereto, other
than those expressly set forth in this Section 1.E(5). After the Closing,
transfers of Company Shares outstanding prior to the Closing will not be made on
the stock transfer books of Surviving Corporation. Notwithstanding anything to
the contrary herein, none of the Surviving Corporation or any Party shall be
liable to any Person for any amount properly paid to a public official pursuant
to any applicable abandoned property, escheat or similar law.
 
F.             Employment Agreements.  Effective as of the Closing, CDSS and
Michael Samuel shall enter into a two-year employment agreement on mutually
agreeable terms under which Mr. Samuel shall serve as Chairman and Chief
Executive Officer of CDSS.
 
G.            Stockholders Agreement.  The Parties, Mr. Samuel, Mr. Solomon and
the officers, directors and the new investors in CDSS prior to the Closing (Mr.
Solomon and such officers, directors and investors are referred to as the “Prior
Holders”) shall enter into a Stockholders Agreement on mutually agreeable terms
and containing terms including:
 
(i)           terms related to the CDSS board of directors, which shall consist
of three members, consisting of Mr. Samuel and two independent designees of Mr.
Samuel; and committee assignments for the board of directors of CDSS after the
Closing;


(ii)           terms related to the resale of shares of CDSS (including without
limitation (1) the agreement of CDSS to file within thirty days after Closing a
registration statement on Form S-1 covering only certain shares held by the
Prior Holders, with a liquidated damages provision of 1.5% of the CDSS shares
received by the former principal shareholders of the Company for each 15-day
period in the event the registration statement is not filed within such
thirty-day period, and to obtain the effectiveness of such registration
statement within 60 days after filing, with a liquidated damages provision of
1.5% of the CDSS shares received by the former principal shareholders of the
Company for each 15-day period after such 60-day period if the registration
statement is not effective within such 60-day period or successive 15-day
period, and (2) the agreement of CDSS to file within 65 days after the Closing a
registration statement on Form S-8 covering only shares held by the Prior
Holders that are permitted to be included on a Form S-8, with a liquidated
damages provision of 1.5% of the CDSS shares received by the former principal
shareholders of the Company for each 15-day period in the event the Form S-8
registration statement is not filed and effective within such 65-day period);
provided, that CDSS shall not file any registration statement including CDSS
shares held by former Company shareholders for a period ending 90 days after
effectiveness of the registration statements referred to above;


(iii)           during the period ending twelve (12) months after the Closing,
should CDSS require stock to finance its operations or expansion, as determined
in the sole discretion by the CDSS board of directors, CDSS may make a capital
call on  Ice Nine, L.L.C. to contribute and return to treasury stock CDSS shares
of up to 40,000,000 shares of Ice Nine’s shares of common stock (the “Annotated
Shares”) sufficient to raise the additional capital without dilution to other
CDSS shareholders.  At the sole discretion of Ice Nine, Ice Nine may fulfill
this obligation by contributing cash sufficient to raise the additional capital
without dilution to other CDSS shareholders.  If Ice Nine is unwilling or
incapable of contributing the Annotated Shares or cash, then CDSS will make
capital calls on the remaining Company Holders to contribute such shares as are
necessary for the operations or expansion.  At the sole discretion of the
shareholders upon whom the call is made, said shareholders may fulfill this
obligation by contributing cash sufficient to raise the additional capital
without dilution to other CDSS shareholders;


 
3

--------------------------------------------------------------------------------

 


(iv)           neither CDSS nor any other person acting on its behalf will
provide to the Prior Holders or their agents or counsel with any information
that constitutes or might constitute material, non-public information after the
Closing;


(v)            lockup agreements for all officers and directors of post-Closing
CDSS and certain former shareholders of the Company until the one year
anniversary after the date of effectiveness of the registration statement
referred to above; and


(vi)           other customary matters.
 
2.             Conditions to Obligations to Close.
 
A.            Conditions to Obligations of CDSS. The obligation of each of CDSS
and Merger Sub to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions:
 
(1)           The representations and warranties of the Company set forth in
Section 4 will be true and correct in all material respects as if made at and as
of the Closing, except to the extent that such representations and warranties
are qualified by the term “material,” or contain terms such as “Adverse Effect”
or “Adverse Change,” in which case such representations and warranties as so
written, including the term “material” or “Material,” will be true and correct
in all respects at and as of the Closing;
 
(2)           The Company will have performed and complied with all of its
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by the term “material,” or contain
terms such as “Adverse Effect” or “Adverse Change,” in which case Company will
have performed and complied with all of such covenants as so written, including
the term “material” or “Material,” in all respects through the Closing;
 
(3)           There will not be any judgment, order, decree or injunction in
effect that would (a) prevent consummation of any of the transactions
contemplated by this Agreement, (b) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation, (c) adversely affect
the right of CDSS to own the capital stock of the Surviving Corporation and to
control the Surviving Corporation and its Subsidiaries, or (d) adversely affect
the right of any of the Surviving Corporation and its Subsidiaries to own its
assets and to operate its business;
 
(4)           The Company and its Subsidiaries will not have engaged in any
practice, taken any action, or entered into any transaction outside the Ordinary
Course of Business which results in a Material Adverse Effect;
 
(5)           The Merger will have been duly approved by the requisite number of
the Company Holders;
 
(6)           The Company will have delivered to CDSS a certificate to the
effect that each of the conditions specified in Sections 2.A(1)-(5) is satisfied
in all respects; and
 
(7)           The Company will have delivered to CDSS an executed counterpart of
the Merger Certificate;
 
 
4

--------------------------------------------------------------------------------

 


(8)            The CDSS board of directors shall have approved this Agreement
and the Closing, and such approval shall not have been withdrawn or terminated
as of the Closing, and which approval shall not be unreasonably withheld by the
CDSS board of directors;
 
(9)            CDSS shall have raised at least $1,250,000  in cash in an equity
offering and shall have at least such amount in its bank accounts;
 
(10)           CDSS shall be satisfied with the results of its legal, financial
and business due diligence investigations of the Company; and
 
(11)           The CDSS Stockholders shall have approved this Agreement and the
transactions contemplated hereby.
 
CDSS and the Merger Sub may waive any condition specified in this Section 2.A if
it or they execute a writing so stating at or prior to the Closing.
 
B.             Conditions to the Company’s Obligation. The obligation of the
Company to consummate the transactions to be performed by it in connection with
the Closing is subject to satisfaction of the following conditions:
 
(1)           The representations and warranties of CDSS and the Merger Sub set
forth in Section 5 will be true and correct in all material respects at and as
of the Closing, except to the extent that such representations and warranties
are qualified by the term “material,” or contain terms such as “Adverse Effect”
or “Adverse Change,” in which case such representations and warranties as so
written, including the term “material” or “Material,” will be true and correct
in all respects at and as of the Closing;
 
(2)           Each of CDSS and the Merger Sub will have performed and complied
with all of its covenants hereunder in all material respects through the
Closing, except to the extent that such covenants are qualified by the term
“material,” or contain terms such as “Adverse Effect” or “Adverse Change,” in
which case CDSS and, in the case of the Closing of the Merger, the Merger Sub
will have performed and complied with all of such covenants as so written,
including the term “material” or “Material,” in all respects through the
Closing;
 
(3)           There will not be any judgment, order, decree or injunction in
effect that would (a) prevent consummation of any of the transactions
contemplated by this Agreement, or (b) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation;
 
(4)           CDSS and its Subsidiaries will not have engaged in any practice,
taken any action, or entered into any transaction outside the Ordinary Course of
Business which results in a Material Adverse Effect;
 
(5)           The Merger will have been duly approved by the requisite number of
CDSS Stockholders;
 
(6)           CDSS will have delivered to the Company a certificate to the
effect that each of the conditions specified in Sections 2.B(1)-(5) is satisfied
in all respects;
 
(7)           CDSS will have delivered to the Company an executed counterpart of
the Merger Certificate;
 
 
5

--------------------------------------------------------------------------------

 


(8)           CDSS shall have raised at least $1,250,000  in cash in an equity
offering and shall have at least such amount in its bank accounts;
 
(9)           CDSS will have delivered to Company the resignations, effective as
of the Closing, of each director and officer of CDSS and its Subsidiaries.
 
The Company may waive any condition specified in this Section 2.B if it executes
a writing so stating at or prior to the Closing.
 
3.             Covenants.
 
(i)            Pre-closing Covenants.  The Parties agree as follows with respect
to the period from and after the execution of this Agreement until the Closing
or termination of this Agreement:
 
A.           General. Each of the Parties will use its best efforts to prepare,
execute and deliver all documents, take all actions and do all things necessary,
proper, or advisable in order to consummate and make effective the transactions
contemplated by this Agreement as soon as practicable, including the
satisfaction, but not waiver, of all of the Closing conditions set forth in
Section 2.
 
B.            Notices. The Company will give any notices (and will cause each of
its Subsidiaries to give any notices) to third parties, and will use its best
efforts to obtain (and will cause each of its Subsidiaries to use its best
efforts to obtain) any necessary third-party consents.
 
C.            SEC and State Filings. Each of the Parties will, and will cause
each of its Subsidiaries to, give any notices to, make any filings with, and use
its best efforts to obtain any authorizations, consents, and approvals of
Governmental Authorities in connection with the matters referred to herein.
 
D.            Further Cooperation. The filing Party in each instance will use
its best efforts to respond to the comments of the SEC or any state Governmental
Authorities on any filings and will make any further filings, including
amendments and supplements, in connection therewith that may be necessary,
proper, or advisable. CDSS will provide the Company, and the Company will
provide CDSS, with whatever information and assistance in connection with the
foregoing filings the filing Party may request.
 
E.            Reasonable Access. The Company and CDSS will (and will cause each
of their Subsidiaries to) permit representatives of CDSS and the Company
(including legal counsel and accountants) to have reasonable access, during
normal business hours and on reasonable notice, to all information (including
tax information) concerning its business, properties and personnel, subject to
the confidentiality obligations set forth in Section 3.G.
 
F.            Notice of Developments. Each Party will give prompt written notice
to the others of any material adverse development causing a breach of any of its
own representations and warranties in this Agreement. No disclosure by any Party
pursuant to this Section 3.F, however, will be deemed to amend or supplement the
Company Disclosure Schedule or the CDSS Disclosure Schedule or to prevent or
cure any misrepresentation, breach of warranty, or breach of covenant.


 
6

--------------------------------------------------------------------------------

 


G.           Confidentiality.  Except as and to the extent required by law or
securities law disclosure obligations, neither Party will disclose or use, and
each Party will direct its representatives not to disclose or use to the
detriment of the disclosing Party, any Confidential Information (as defined
below) with respect to such disclosing Party furnished, or to be furnished, by
such disclosing Party or its representatives to such recipient Party or its
representatives at any time or in any manner other than in connection with its
evaluation of the transactions contemplated by this Agreement. For purposes of
this Agreement, “Confidential Information” means any information about a
disclosing Party stamped “confidential” or identified as such by a disclosing
Party promptly following its disclosure, unless (a) such information is already
known to the recipient Party or its representatives or to others not bound by a
duty of confidentiality at the time of its disclosure or such information
becomes publicly available through no fault of such recipient Party or its
representatives; (b) the use of such information is necessary or appropriate in
making any filing or obtaining any consent or approval required for the
consummation of the proposed transactions; or (c) the furnishing or use of such
information is required by or necessary or appropriate in connection with legal
proceedings. Upon the written request of a Party, the recipient Party will
promptly return to the disclosing Party or destroy any Confidential Information
in its possession and certify in writing to the disclosing Party that it has
done so.  The Company understand and acknowledge that CDSS is a public
corporation subject to the rules and regulations of the SEC and, as such, some
or all of the Confidential Information of CDSS may constitute material nonpublic
information. Accordingly, the Company agree that neither they nor their
representatives shall trade in the securities of CDSS while in the possession of
such material nonpublic information.  Furthermore, the Company agree that they
shall not disclose the Confidential Information of CDSS to others whom they have
reason to believe would trade in securities of CDSS with the benefit of such
material nonpublic information. The Company and their representatives agree to
maintain the confidentiality of all Confidential Information of CDSS that
constitutes material nonpublic information and refrain from trading in the
securities of CDSS in compliance with the SEC’s regulations, including without
limitation Rule 10b-5 and Regulation FD.
 
H.           Exclusive Dealing.  The Company and Mr. Samuel will not, directly
or indirectly, through any representative or otherwise, solicit or entertain
offers from, negotiate with or in any manner encourage, discuss, accept or
consider any proposal of any other person relating to the acquisition of the
Company, its securities, assets or business, in whole or in part, or any
business similar to that of the Company, whether directly or indirectly, through
purchase, merger, consolidation or otherwise (other than sales of inventory in
the ordinary course); and the Company will immediately notify CDSS regarding any
contact between the Company or its representatives and any other person
regarding any such offer or proposal or any related inquiry.
 
I.           Conduct of Business. During the period from the date hereof until
the Closing, the Company shall operate its business in the ordinary course and
refrain from any extraordinary transactions; provided, that the Company shall
obtain any required audits necessary for the completion of the transactions
contemplated hereby.
 
J.           Information Statement.  CDSS agrees that as promptly as practicable
following the date of this Agreement it shall prepare and file an information
statement on Form 14C or if required a proxy statement on Form 14A (the
“Information Statement”).  CDSS shall use commercially reasonable efforts to
cause the Information Statement to be mailed to its stockholders at the earliest
practicable date following such filing.  In connection with the foregoing, the
Company shall furnish to CDSS (and be responsible for) all information related
to it and its officers, directors and greater than five percent stockholders
(including without limitation D&O questionnaires) as is required to be included
in the Information Statement.  If at any time prior to the Closing any event
with respect to the Company or with respect to other information supplied by the
Company for inclusion in the Information Statement shall occur which is required
to be described in an amendment of, or a supplement to, the Information
Statement, the Company shall provide written notice thereof to CDSS and such
event shall be so described, and such amendment or supplement shall be promptly
filed with the SEC and, as required by law, disseminated. 
 
 
7

--------------------------------------------------------------------------------

 


4.             Company’s Representations and Warranties.
The Company represents and warrants to CDSS that the statements contained in
this Section 4 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing, as though made then and as
though the Closing were substituted for the date of this Agreement throughout
this Section 4, except as set forth in the disclosure schedule provided by the
Company to CDSS (the “Company Disclosure Schedule”) corresponding to the Section
of this Agreement, to which any of the following representations and warranties
specifically relate, or as disclosed in another section of the Company
Disclosure Schedule, if it is reasonably apparent on the face of the disclosure
that it is applicable to another Section of this Agreement:
 
A.           Organization, Qualification, and Power. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its formation. Each of the
Company and its Subsidiaries is duly authorized to conduct business and is in
good standing under the laws of each jurisdiction where such qualification is
required. The Company and its Subsidiaries have full corporate power and
authority to carry on the business in which it is engaged and to own and use the
properties owned and used by it.
 
B.           Capitalization. The entire authorized capital of the Company
consists solely of 1,000,000,000 shares of common stock, all of which shares are
issued and outstanding. All of the issued and outstanding Company Shares have
been duly authorized and are validly issued, fully paid, non-assessable and free
of preemptive rights, and were issued in compliance with all applicable state
and federal securities laws. There are no: (1) other outstanding or authorized
shares, options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments of any kind that
could require the Company to issue, sell, or otherwise cause to become
outstanding any of its securities; (2) equity securities, debt securities or
instruments convertible into or exchangeable for shares of such securities; or
(3) outstanding or authorized unit appreciation, phantom unit, profit
participation, or similar rights with respect to the Company.
 
C.           Authorization of Transaction. The Company has all requisite power
and authority, including full corporate power and authority, to execute and
deliver this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action by the Company and, except as set forth herein, no other
proceedings on the part of the Company and no shareholder vote or consent are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Company. This Agreement and all other agreements and
obligations entered into and undertaken in connection with the transactions
contemplated hereby to which the Company is a party constitutes the valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.
 
D.           Non-Contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Company or any of its Subsidiaries is
subject or any provision of the charter or company agreement of the Company or
any of its Subsidiaries, or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which the Company or any of its Subsidiaries is a party or by which it is
bound or to which any of its assets is subject (or result in the imposition of
any Lien upon any of its assets). Other than in connection with the provisions
of the DGCL, the Exchange Act, the Securities Act, and state securities laws,
neither the Company nor any of its Subsidiaries needs to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order for the Parties to consummate the
transactions contemplated by this Agreement.
 
 
8

--------------------------------------------------------------------------------

 


E.           Full Disclosure; No Disqualification.  No representation or
warranty, exhibit or schedule furnished by or on behalf of the Company in this
Agreement or any other document delivered in connection herewith contains or
will contain any untrue statement of a material fact, or omits or will omit to
state a material fact necessary to make the statements contained herein or
therein not misleading.  The Company has no knowledge of any facts pertaining to
the Company, its business or its assets that could have an Adverse Effect and
that have not been disclosed in this Agreement or the schedules and exhibits
hereto, except for any facts relating solely to general economic, business or
political developments affecting the economy generally.  Neither the Company nor
any officer, director or greater than 5% stockholder of the Company has been (a)
subject to voluntary or involuntary petition under the federal bankruptcy laws
or any state insolvency law or the appointment of a receiver, fiscal agent or
similar officer by a court for his business or property; (b) convicted in a
criminal proceeding or named as a subject of a pending criminal proceeding
(excluding traffic violations and other minor offenses); (c) subject to any
order, judgment, or decree (not subsequently reversed, suspended, or vacated) of
any court of competent jurisdiction permanently or temporarily enjoining him
from engaging, or otherwise imposing limits or conditions on his engagement in
any securities, investment advisory, banking, insurance, or other type of
business or acting as an officer or director of a public company; (d) found by a
court of competent jurisdiction in a civil action or by the SEC or the Commodity
Futures Trading Commission to have violated any federal or state securities,
commodities or unfair trade practices law, which such judgment or finding has
not been subsequently reversed, suspended, or vacated; or (e) the subject to any
of the matters set forth under the disqualification provisions set forth in Rule
262(a) or (b) under the Securities Act.
 
F.           Financial Statements. Prior to the Closing, the Company shall have
delivered to CDSS: (a) audited consolidated balance sheets of the Company as at
December 31, in each of the years 2007 through 2009, and the related audited
consolidated statements of income, changes in stockholders’ equity, and cash
flow for each of the fiscal years then ended, together with the report thereon
of Hannis T. Bourgeois independent registered public accounting firm, (b) a
consolidated balance sheet of the Company as at December 31, 2009 (including the
notes thereto, the “Balance Sheet”), and the related consolidated statements of
income, changes in stockholders’ equity, and cash flow for the fiscal year then
ended, together with the report thereon of Hannis T. Bourgeois, independent
registered public accounting firm, and (c) an unaudited consolidated balance
sheet of the Company as at February 28, 2010 (the “Interim Balance Sheet”) and
the related unaudited consolidated statements of income, changes in
stockholders’ equity, and cash flow for the two months then ended, including in
each case the notes thereto. Such financial statements and notes fairly present
the financial condition and the results of operations, changes in stockholders’
equity, and cash flow of the Company as at the respective dates of and for the
periods referred to in such financial statements, all in accordance with GAAP,
subject, in the case of interim financial statements, to normal recurring
year-end adjustments (the effect of which will not, individually or in the
aggregate, be materially adverse) and the absence of notes (that, if presented,
would not differ materially from those included in the Balance Sheet); the
financial statements referred to in this section reflect the consistent
application of such accounting principles throughout the periods involved. No
financial statements of any Person other than the Company are required by GAAP
to be included in the consolidated financial statements of the Company.
 
The Company has devised and maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary, (1) to permit preparation of financial
statements in conformity with GAAP or any other criteria applicable to such
statements and (2) to maintain accountability for assets; (iii) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any difference.
 
 
9

--------------------------------------------------------------------------------

 


G.           Events Subsequent to Year End. Since December 31, 2008, there has
not been any Adverse Change.
 
H.           Litigation. There is no action, suit, legal or administrative
proceeding or investigation pending, or to the Company’s Knowledge threatened,
against or involving the Company (either as a plaintiff or defendant) before any
court or governmental agency, authority, body or arbitrator. Neither the Company
nor to its Knowledge any director, officer, shareholder or employee of the
Company, has been permanently or temporarily enjoined by any order, judgment or
decree of any court or any governmental agency, authority or body from engaging
in or continuing any conduct or practice in connection with the business,
assets, or properties of the Company. There is not in existence on the date
hereof any order, judgment or decree of any court, tribunal or agency enjoining
or requiring the Company to take any action of any kind with respect to its
business, assets or properties.
 
I.           Undisclosed Liabilities. Neither the Company nor any of its
Subsidiaries has any liability of any kind, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for Taxes, except for (i) liabilities set forth on the
face of the balance sheet dated as of December 31, 2009 (rather than in any
notes thereto), and (ii) liabilities that have arisen after December 31, 2009 in
the Ordinary Course of Business (none of which results from, arises out of,
relates to, is in the nature of, or was caused by any breach of contract, breach
of warranty, tort, infringement, or violation of law).
 
J.           Compliance with Laws. To its Knowledge, (a) the Company has all
requisite licenses, permits and certificates, including environmental, health
and safety permits, from federal, state and local authorities necessary to
conduct its business and own and operate its assets including, without
limitation all necessary approvals, licenses, except where the failure to have
such permits would not reasonably be expected to have an Adverse Effect; (b) the
Company is not in violation of any law, regulation or ordinance (including,
without limitation, laws, regulations or ordinances relating to building,
zoning, environmental, disposal of hazardous waste, land use or similar matters)
relating to its properties, the enforcement of which would have an Adverse
Effect; and (c) the business of the Company as conducted since January 1, 2008,
and to the Knowledge of the current officers and directors of the Company since
inception, has not violated, and as of the Closing does not violate, in any
material respect, any federal, state, local or foreign laws, regulations or
orders, the enforcement of which would have an Adverse Effect. Company has not
had notice or communication from any federal, state or local governmental or
regulatory authority or otherwise of any such violation or noncompliance.
 
K.           Brokers’ Fees. Neither the Company nor any of its Subsidiaries has
any liability or obligation to pay any fees or commissions to any broker,
finder, or agent with respect to the transactions contemplated by this
Agreement.
 
L.           Tax Treatment. The Company operates at least one significant
historic business line, or owns at least a significant portion of its historic
business assets, in each case within the meaning of Treas. Reg. §1.368-1(d).
Neither the Company nor, to the Knowledge of the Company, any of its Affiliates
has taken or agreed to take action that would prevent the Merger from
constituting a tax-free reorganization under Sections 368(a)(1)(A) and
368(a)(2)(E) of the Code.
 
 
10

--------------------------------------------------------------------------------

 


5.             Representations and Warranties of CDSS.
 
Each of CDSS and Merger Sub represents and warrants to the Company that the
statements contained in this Section 5 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing (as though
made then and as though the Closing were substituted for the date of this
Agreement throughout this Section 5, except as set forth in the except as set
forth in the CDSS SEC Reports or the disclosure schedule provided by CDSS to the
Company (the “CDSS Disclosure Schedule”) corresponding to the Section of this
Agreement, to which any of the following representations and warranties
specifically relate, or as disclosed in another section of the CDSS Disclosure
Schedule, if it is reasonably apparent on the face of the disclosure that it is
applicable to another Section of this Agreement, or in the CDSS SEC Reports:
 
A.           Organization, Qualification, and Corporate Power. Each of CDSS and
its Subsidiaries is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation. Each of CDSS
and its Subsidiaries is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required. CDSS and its Subsidiaries have full corporate power and authority to
carry on the business in which it is engaged and to own and use the properties
owned and used by it.
 
B.           Capitalization. The entire authorized capital stock of CDSS
consists solely of 100,000,000 shares of common stock, of which 34,318,230
shares are issued and outstanding, and 1,000,000 shares of preferred stock, none
of which are issued or outstanding; provided, that CDSS intends to increase its
authorized capital to 500,000,000 shares of common stock, to effect a reverse
stock split and  issue additional shares to the new investors, as set forth
above, and CDSS has issued a convertible note to its CEO convertible into
228,788,200 shares of common stock.  As of the Closing, the CEO of CDSS shall
have fully converted his convertible note and shall have obtained the
228,788,200 shares of common stock called for in the note (or have waived his
right to certain of such shares in connection with either cash payment or
forgiveness of a portion of the convertible note). All of the issued and
outstanding CDSS Shares have been duly authorized and are validly issued, fully
paid, non-assessable and free of preemptive rights, and were issued in
compliance with all applicable state and federal securities laws. There are no:
(1) other outstanding or authorized shares, options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments of any kind that could require CDSS to issue, sell, or otherwise
cause to become outstanding any of its capital stock.; (2) equity securities,
debt securities or instruments convertible into or exchangeable for shares of
such stock; or (3) outstanding or authorized stock appreciation, phantom stock,
profit participation, or similar rights with respect to CDSS.
 
C.           Authorization of Transaction. CDSS has all requisite power and
authority, including full corporate power and authority, to execute and deliver
this Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by CDSS and the consummation by CDSS of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action by CDSS
and, except as set forth herein, no other corporate proceedings on the part of
CDSS and no shareholder vote or consent are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by CDSS. This Agreement and all
other agreements and obligations entered into and undertaken in connection with
the transactions contemplated hereby to which CDSS is a party constitutes the
valid and legally binding obligations of CDSS, enforceable against CDSS in
accordance with their respective terms.


 
11

--------------------------------------------------------------------------------

 


D.           Non-Contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which CDSS or any of its Subsidiaries is
subject or any provision of the charter or bylaws of CDSS or any of its
Subsidiaries, or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
CDSS or any of its Subsidiaries is a party or by which it is bound or to which
any of its assets is subject (or result in the imposition of any Lien upon any
of its assets). Other than in connection with the provisions of the DGCL, the
Exchange Act, the Securities Act, and state securities laws, neither CDSS nor
any of its Subsidiaries needs to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order for the Parties to consummate the transactions contemplated by
this Agreement.
 
E.           Filings with SEC. CDSS has timely made all filings with the SEC
that it has been required to make under the Securities Act and the Exchange Act
(collectively the “CDSS Public Reports”) since January 1, 2008.  Each of the
CDSS Public Reports has complied with the Securities Act and the Exchange Act in
all material respects. None of the CDSS Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
F.           Financial Statements. CDSS has filed an annual report on Form 10-K
for the fiscal year ended December 31, 2008 (“Year End”) and a quarterly report
on Form 10-QSB for the fiscal quarter ended September 30, 2009 (“Quarter End”).
The financial statements included in or incorporated by reference into these
CDSS Public Reports (including the related notes and schedules) have been
prepared in accordance with GAAP throughout the periods covered thereby, present
fairly the financial condition of CDSS and its Subsidiaries as of the indicated
dates and the results of operations of CDSS and its Subsidiaries for the
indicated periods and are correct and complete in all respects, and are
consistent with the books and records of CDSS and its Subsidiaries; provided,
however, that the interim statements are subject to normal year-end adjustments.
 
G.           Events Subsequent to Year End. Since Year End and Quarter End,
there has not been any Adverse Change.
 
H.           Litigation. There is no action, suit, legal or administrative
proceeding or investigation pending, or to CDSS’ Knowledge threatened, against
or involving CDSS (either as a plaintiff or defendant) before any court or
governmental agency, authority, body or arbitrator. Neither CDSS nor to its
Knowledge any officer, director or employee of CDSS, has been permanently or
temporarily enjoined by any order, judgment or decree of any court or any
governmental agency, authority or body from engaging in or continuing any
conduct or practice in connection with the business, assets, or properties of
CDSS. There in existence on the date hereof any order, judgment or decree of any
court, tribunal or agency enjoining or requiring CDSS to take any action of any
kind with respect to its business, assets or properties.
 
I.           Undisclosed Liabilities. Neither CDSS nor any of its Subsidiaries
has any liability of any kind, whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due, including
any liability for Taxes, except for (i) liabilities set forth on the balance
sheet dated as of Year End and Quarter End (including any notes thereto), and
(ii) liabilities that have arisen after Year End and Quarter End in the Ordinary
Course of Business (none of which results from, arises out of, relates to, is in
the nature of, or was caused by any breach of contract, breach of warranty,
tort, infringement, or violation of law).


 
12

--------------------------------------------------------------------------------

 


J.            Compliance with Laws. To its Knowledge, (a) CDSS has all requisite
licenses, permits and certificates, including environmental, health and safety
permits, from federal, state and local authorities necessary to conduct its
business and own and operate its assets including, without limitation all
necessary approvals, licenses, except where the failure to have such permits
would not reasonably be expected to have an Adverse Effect; (b) CDSS is not in
violation of any law, regulation or ordinance (including, without limitation,
laws, regulations or ordinances relating to building, zoning, environmental,
disposal of hazardous waste, land use or similar matters) relating to its
properties, the enforcement of which would have an Adverse Effect; and (c) the
business of CDSS as conducted since October 1, 2009, and to the Knowledge of the
current officers and directors of CDSS since inception,  has not violated, and
as of the Closing does not violate, in any material respect, any federal, state,
local or foreign laws, regulations or orders, the enforcement of which would
have an Adverse Effect. CDSS has not had notice or communication from any
federal, state or local governmental or regulatory authority or otherwise of any
such violation or noncompliance.
 
K.            Brokers’ Fees. Neither CDSS nor any of its Subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement.
 
L.            Tax Treatment. Neither CDSS nor Merger Sub nor, to the Knowledge
of CDSS, any of their Affiliates has taken or agreed to take action that would
prevent the Merger from constituting a tax-free reorganization under Sections
368(a)(1)(A) and 368(a)(2)(E) of the Code.
 
M.           Operations of Merger Sub. Merger Sub is a direct, wholly-owned
subsidiary of CDSS, was formed solely for the purpose of engaging in the
transactions contemplated by this Agreement, has engaged in no other business
activities and has conducted its operations only as contemplated by this
Agreement.
 
6.           Termination of Merger Transaction.
 
A.            Termination. Any of the Parties may terminate this Agreement only
as follows:
 
(1)           CDSS may terminate this Agreement by giving written notice to the
Company at any time prior to the Closing in the event:
 
(a)     of an Uncured Breach by the Company;
 
(b)     CDSS is not reasonably satisfied with the results of its due diligence
regarding the Company;
 
(c)     the Closing shall not have been consummated on or before close of
business on April 30, 2010; or
 
(d)     the board of directors of CDSS determines in good faith that the failure
to terminate this Agreement would constitute a breach of the fiduciary duties of
the CDSS board of directors to the CDSS stockholders under applicable law.
 
(2)           The Company may terminate this Agreement by giving written notice
to CDSS and Merger Sub at any time prior to the Closing in the event:


 
13

--------------------------------------------------------------------------------

 


(a)           of an Uncured Breach by CDSS or Merger Sub; or
 
(b)           the Closing shall not have been consummated on or before close of
business on April 30, 2010.
 
(3)           Either Party may terminate this Agreement if a Governmental
Authority of competent jurisdiction shall have issued an order or taken any
other action, in each case which has become final and non-appealable, and which
permanently restrains, enjoins or otherwise prohibits the Closing.
 
B.           Effect of Termination. If this Agreement is terminated pursuant to
Section 6.A, the Parties shall no further obligation of any kind; provided,
however, that if the transactions contemplated by this Agreement are not
consummated because of a material misrepresentation of the Company or if the
Company elects to terminate this Agreement for any reason, the Company shall pay
to CDSS the lesser of (i) $75,000 and (ii) total amount of due diligence
expenses and legal fees and expenses incurred by CDSS.
 
7.             Definitions.
 
“Adverse Effect” or “Adverse Change” means any effect or change that would be,
or could reasonably be expected to be, materially adverse to the business,
assets, financial condition, operating results, operations, or business
prospects of the Company or CDSS, as appropriate, or to the ability of the
Company or CDSS, as appropriate, to consummate timely the transactions
contemplated by this Agreement, regardless of whether or not such adverse effect
or change can be or has been cured at any time or whether CDSS or the Company,
as appropriate, has knowledge of such effect or change on the date hereof,
including any adverse change, event, development, or effect arising from or
relating to: (a) general business or economic conditions, including such
conditions related to the business of the Company or CDSS, as appropriate,
(b) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (c) financial, banking, or securities
markets, including any general suspension of trading in, or limitation on prices
for, securities on any national exchange or trading market, (d) changes in GAAP,
(e) changes in laws, rules, regulations, orders, or other binding directives
issued by any governmental entity, and (f) the taking of any action contemplated
by this Agreement and the other agreements contemplated hereby.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local
or foreign law.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any succeeding
law.
 
“CDSS SEC Reports” means each report, schedule, registration statement,
definitive proxy statement and other document required to be filed by CDSS and
its predecessors and officers and directors under the Exchange Act or the
Securities Act as such documents have been amended since the time of their
filing.
 
“DGCL” means the General Corporation Law of the State of Delaware, as amended.


 
14

--------------------------------------------------------------------------------

 


“Dissenting Share” means any Company Share held of record by any stockholder who
has exercised applicable appraisal rights under the DGCL.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 
“Governmental Authority” means any national, state, municipal, local or foreign
government, any instrumentality, subdivision, court, administrative agency or
commission or other authority thereof, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority.
 
“Knowledge” means actual knowledge after reasonable investigation.
 
“NASD” means NASD, Inc. or any successor organization which regulates and
administers trading in OTC Bulletin Board securities.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice, including with respect to nature, quantity and
frequency.
 
“OTC Bulletin Board” means the over-the-counter bulletin board trading of
securities administered by the NASD.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.
 
“Holder Approval” means the effective affirmative vote of the holders of a
majority of the Company Shares or CDSS Shares, as the case may be, in favor of
this Agreement and the Merger.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons owns a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons will
be allocated a majority of such business entity’s gains or losses or will be or
control any managing director or general partner of such business entity (other
than a corporation). The term “Subsidiary” will include all Subsidiaries of such
Subsidiary.


 
15

--------------------------------------------------------------------------------

 


“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not and including any obligations to
indemnify or otherwise assume or succeed to the Tax liability of any other
Person.


“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Uncured Breach” means an unexcused breach of any material representation,
warranty or covenant contained in this Agreement, in any material respect,
following written notice reasonably specifying the breach and the demanded
manner of cure, if and when the breach has continued without cure for a period
of five (5) days after the notice of breach.
 
8.             General.
 
A.           Press Releases and Public Announcements. No Party will issue any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of the other Parties;
provided, however, that any Party may make any public disclosure it believes in
good faith based upon advice of counsel is required by applicable law or any
listing or trading agreement concerning its publicly traded securities (in which
case the disclosing Party will use its best efforts to advise the other Party
prior to making the disclosure).
 
B.           No Third-Party Beneficiaries. This Agreement will not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
 
C.           Succession and Assignment. This Agreement will be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties.
 
D.           Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
 
E.           Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder will be deemed duly given (i) when delivered
personally to the recipient, (ii) one (1) business day after being sent to the
recipient by reputable overnight courier service, (iii) one (1) business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (iv) four (4) business days after being mailed to the recipient by certified
or registered mail, return receipt requested and postage prepaid, and addressed
to the intended recipient as set forth below:
 
 
If to CDSS or Merger Sub:

 
    CDSS Wind Down, Inc.
    2100 McKinney Avenue, Suite 1500
    Dallas, TX 75201
Attn: Steven B. Solomon
Fax: (214) 520-0034
Email: ssolomon@palmazscientific.com


 
16

--------------------------------------------------------------------------------

 


 
With a copy (which shall not constitute notice) to:

 
Shackelford, Melton & McKinley, LLP
3333 Lee Parkway, Suite 500
Dallas, TX 75219
Attn: David A. Wood
Fax: (214) 780-1401 
Email: dwood@shacklaw.net


 
If to Company:

 
Green Energy Management Services, Inc.
3401 North Miami Avenue, Suite 240Miami, FL 33127
Attention: Michael Samuel
Fax: (305) 726-2301
 
 
With a copy (which shall not constitute notice) to:

 
Michael W. Hill
201 St. Charles Avenue, Suite 3702
New Orleans, LA  70170


Fax: (504) 525-2205
Email: neworleansbarrister@yahoo.com


Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
 
F.           Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
 
G.           Arbitration. In the event of a dispute, controversy or claim
arising out of, related to or in any way concerning this Agreement (a
“Dispute”), the parties will attempt informal negotiation of the Dispute.  In
the event that no mutually agreeable resolution is reached within ten (10) days
of the first written notice of a Dispute, either party may either request
mediation or demand arbitration of the Dispute or Disputes.  If a Dispute shall
be referred to mediation, such mediation shall continue for a period of 30 days
(or such longer period as the parties may agree), and if not resolved by such
time, the Dispute will be referred to final and binding arbitration before a
retired judge at JAMS or its successor in Dallas, Texas.  The prevailing party
shall be awarded its arbitrator, expert and attorney fees, costs and expenses.
Any interim or final award of the mediator or arbitrator may be entered in any
court of competent jurisdiction.
 
H.           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.


 
17

--------------------------------------------------------------------------------

 


I.           Attorneys and Expenses. All Parties have been represented by their
own separate counsel in connection with this Agreement and the transactions
contemplated hereby.  Each of the Parties will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this negotiation
and preparation of this Agreement and the transactions contemplated hereby.
 
J.           Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law will be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context otherwise requires. The word
“including” will mean including without limitation. Time is of the essence of
each provision of this Agreement.
 
K.           Incorporation of Exhibits. The Exhibits identified in this
Agreement are incorporated herein by reference and made a part hereof.
 
L.           Amendments and Waivers. The Parties may mutually amend any
provision of this Agreement at any time prior to the Closing with the prior
authorization of their respective boards of directors; provided, however, that
any amendment effected subsequent to stockholder approval will be subject to the
restrictions contained in the DGCL. No amendment of any provision of this
Agreement will be valid unless the same will be in writing and signed by all of
the Parties. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, will be valid unless the same will be in writing and signed
by the Party making such waiver nor will such waiver be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.
 
M.           Survival. All of the representations, warranties, and covenants of
the Parties contained in this Agreement shall survive the Closing, and continue
in full force and effect for a period of three years thereafter, or the
expiration of the applicable statute of limitation.
 
N.           Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile, each of which will be deemed an
original, and all of which together will constitute one and the same instrument.
 
O.           Entire Agreement. This Agreement, including the attached Exhibits
and documents referred to herein, constitutes the entire agreement among the
Parties, and supersedes all prior or contemporaneous understandings or
agreements, whether written or oral. Neither party has relied upon any promise,
representation or undertaking not expressly set forth herein. To the extent that
there is any conflict between any provision in this Agreement and any provision
in any other agreement to which the Parties are also parties, the provision of
this Agreement shall govern.


 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
CDSS:


CDSS WIND DOWN, INC.




By:
/s/ Steven B. Solomon    
Steven B. Solomon
   
President and Chief Executive Office
       
MERGER SUB:
       
CDSS MERGER CORPORATION
        By: /s/ Steven B. Solomon    
Steven B. Solomon
   
President and Chief Executive Officer
       
COMPANY:
       
GREEN ENERGY MANAGEMENT SYSTEMS, INC.
             
By:
/s/ Michael Samuel    
Michael Samuel
   
Chairman and CEO
 



 
19

--------------------------------------------------------------------------------